DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 17 May 2021. As directed by the amendment: Claims 13-17 and 19-20 have been amended, Claims 1-12 and 18 have been cancelled,  and Claims 21-23 have been added.  Thus, Claims 13-17 and 19-23 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, the claim recites “within the nerve cuff” in Line 7. There is lack of antecedent basis for this limitation within the claim. For purposes of examination, the Examiner is interpreting this limitation to be “within the cuff body”. Appropriate 
Regarding Claim 13, the claim recites “out of the cuff” in Line 14. There is lack of antecedent basis for this limitation within the claim. For purposes of examination, the Examiner is interpreting this limitation to be “out of the cuff body”. Appropriate correction or clarification of the limitation is required. Claims 14-17 and 19-22 are rejected for depending on Claim 13. 
Regarding Claim 14, the claim recites “directly against vagus nerve within the channel”. There is lack of antecedent basis for “vagus nerve” within the claim, and this limitation also appears to be missing words. For purposes of examination, the Examiner is interpreting this limitation to be “directly against the nerve within the channel, wherein the nerve is a vagus nerve.” Appropriate correction or clarification of the limitation is required
Regarding Claim 15, the claim recites “and the vagus nerve”. There is lack of antecedent basis for “the vagus nerve” within the claim. For purposes of examination, the Examiner is interpreting this limitation to be “and the nerve, wherein the nerve is a vagus nerve.” Appropriate correction or clarification of the limitation is required.
Regarding Claim 20, the claim recites “wherein the leadless microstimulator is positioned within a pocket of the cuff body”. It is unclear as to whether this is referring to the same pocket configured to hold the leadless microstimulator as recited in Claim 13, therefore this limitation is indefinite. For purposes of examination, the Examiner is interpreting this limitation to be “wherein the leadless microstimulator is positioned  the pocket of the cuff body”. Appropriate correction or clarification of the limitation is required.
Regarding Claim 22, the claim recites “wherein placing comprises placing an oversized cuff body around the region of the nerve”. This limitation appears to have duplicate and/or missing words, and it is unclear whether the oversized cuff body is the same cuff body as previously recited in Claim 13.  Therefore this limitation is indefinite. For purposes of examination, the Examiner is interpreting this limitation to be “wherein the cuff body is an oversized cuff body placed around the region of the nerve”. Appropriate correction or clarification of the limitation is required.
Regarding Claim 23, the claim recites “the nerve is surrounded by the nerve cuff when the microstimulator is within the nerve cuff” in Lines 6-7 of the claim. There is lack of antecedent basis for “the nerve cuff” within the claim. For purposes of examination, the Examiner is interpreting this limitation to be “the nerve is surrounded by the cuff body when the microstimulator is within the cuff body”. Appropriate correction or clarification of the limitation is required.
Regarding Claim 23, the claim recites “out of the cuff” in Line 12. There is lack of antecedent basis for this limitation within the claim. For purposes of examination, the Examiner is interpreting this limitation to be “out of the cuff body”. Appropriate correction or clarification of the limitation is required.  Appropriate correction or clarification of the limitation is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-17 and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,220,203. The claims of the present invention recite the method of implanting the nearly identical cuff and leadless microstimulator as claimed in US Patent No. 10,220,203, including a pocket to hold the leadless microstimulator and preventing the leakage of current. The claims of the present application have the only added limitation that the cuff body is oversized such that the cuff body only loosely surrounds the nerve. However, this feature would be obvious in view of Bluger (cited below). Bluger teaches a method of implanting a microstimulator (Paragraph 0058-0059) comprising placing a cuff body (10, Fig. 2B, Paragraph 0052) around a region of the nerve (30, Fig. 2B, Paragraph 0004, 0052, 0059), wherein the cuff body is an oversized cuff body (10, Fig. 2B, Paragraph 0055), wherein the oversized cuff body only loosely (Paragraph 0055-0056) surrounds the nerve (30, Fig. 2B, Paragraph 0004, 0052, 0056, 0059) after securing the cuff body around the nerve (Paragraph 0004, 0052, 0056, 0059).  It would have been obvious to one having ordinary skill in the at the time of the invention to configure the cuff body to be an oversized cuff body, wherein the oversized cuff body only loosely surrounds the nerve after securing the cuff body around the nerve, as taught by Bluger, in order to prevent pressure damage to the nerve as also taught by Bluger (Paragraph 0015-0016), and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13, 16, 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zilberman et al. (US Publication No. 2005/0113894, previously cited).
Regarding Claim 13, Zilberman et al. discloses a method of implanting a leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) in communication with a nerve (512, Figs. 27, 32, Paragraph 0117-0118, 0071, Abstract), the method comprising: exposing the nerve (512, Figs. 27, 32, Paragraph 0117-0119, 0067, 0013); placing a cuff body (500, 502, 504, Figs. 25-29, 32) around a region of the nerve (Paragraph 0117-0119, 0067, 0013), wherein the cuff body includes a pocket (506, Figs. 25-26, Paragraph 0117-0118, 0013) configured to hold a leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119) within the cuff body (500, 502, 504, Figs. 25-29, 32) so that the nerve is within a channel (500, 502, 504, Figs. 25-29, 32)  surrounding the nerve (512, Figs. 27, 32, Paragraph 0117-0119, 0071, Abstract) when the microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) is within the nerve cuff (500, 502, 504, Figs. 25-29, 32);  and securing the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) within the cuff body (500, 502, 504, Figs. 25-29, 32) around the nerve so that one or more electrodes (112a, 112b, Figs. 25-29, 32, Paragraph 0120) on an outer surface of the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119)  are in electrical contact with the nerve (512, Figs. 27, 32, Paragraph 0117-0118, 0071, Abstract) within the cuff body,  so that the cuff body (500, 502, 504, Figs. 25-29, 32) prevents leakage of current out of the cuff during operation of the microstimulator (electrically insulated cuff, Paragraph 0117, 0126, stimulation vectors 548, 550, Fig. 32 only within cuff body, Paragraph 0122).
Regarding Claim 16, Zilberman et al. discloses a method further wherein the outer surface of the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) within the pocket (506, Figs. 25-26, Paragraph 0117-0118, 0013) of the cuff body includes a surface of the one or more electrodes (112a, 112b, Figs. 25-29, 32, Paragraph 0120).  
Regarding Claim 17, Zilberman et al. discloses a method further wherein the outer surface of the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) cooperates with the cuff body to form the channel (500, 502, 504, Figs. 25-29, 32, Paragraph 0117-0119).
Regarding Claim 19, Zilberman et al. discloses a method further wherein placing the cuff body (500, 502, 504, Figs. 25-29, 32) around the region of the nerve (512, Figs. 27, 32, Paragraph 0117-0118, 0071) comprises opening a slit that opens along a length of the cuff body (500, 502, 504, Figs. 25-29, 32, Paragraph 0117-0119). 
Regarding Claim 20, Zilberman et al. discloses a method further wherein the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) is positioned within a pocket (506, Figs. 25-26, Paragraph 0117-0118, 0013) of the cuff body before (100, Fig. 31, Paragraph 0048, 0117-0119) placing the cuff body around the region of the nerve (512, Figs. 27, 32, Paragraph 0117-0118, 0071).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14, 15, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zilberman et al. in view of Kowalczewski (US Publication No. 2009/0210042, previously cited).
Regarding Claims 14 and 21, Zilberman et al. discloses a method further wherein securing the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) within the cuff body (500, 502, 504, Figs. 25-29, 32) around the nerve (512, Figs. 27, 32, Paragraph 0117-0118, 0071) so that the one or more electrodes are in electrical contact with the nerve (512, Figs. 27, 32, Paragraph 0117-0120, 0071) comprises placing the outer surface of the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) directly against nerve (512, Figs. 27, 32, Paragraph 0117-0120, 0071) within the channel. However, Zilberman et al. does not specifically disclose wherein the nerve is a vagus nerve. Kowalczewski teaches a method of implanting a nerve cuff (152, 154, Fig. 17-18, Abstract) having a leadless microstimulator (160, 150, Fig. 17-18, Paragraph 0051) in communication with a vagus nerve (18, Fig. 17, Paragraph 0053), the method comprising exposing the vagus nerve (Paragraph 0016, 0007-0008, 0053);  placing a cuff body (152, 154, Fig. 17-18) around the vagus nerve so that the vagus nerve (18, Fig. 17, Paragraph 0053, 0038) is within a channel of the cuff body (152, 154, Fig. 17-18); and positioning the leadless microstimulator within the cuff body (160, 150, within cuff body 152, 154, Fig. 17-18, Paragraph 0051, 0038, 0011), wherein the leadless microstimulator (160, 150, Fig. 17-18, Paragraph 0051) is positioned such that the one or more electrodes (161, 163, Fig. 17-18, 22, 24, Fig. 1-2) is in electrical contact with the vagus nerve (18, Fig. 17, Paragraph 0053, 0011, Abstract).  It would have been obvious to one having ordinary skill in the art at the time of the invention to implant the microstimulator within the cuff body around a vagus nerve, as taught by Kowalczewski, in the method disclosed by Zilberman et al., in order to provide electrical stimulation to the vagus nerve for treatments such as sleep apnea, as also taught by Kowalczewski (Paragraph 0053), or for therapy for other disorders targeting the vagus nerve.
Regarding Claim 15, Zilberman et al. discloses a method further wherein securing the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067)  within the cuff body (500, 502, 504, Figs. 25-29, 32) around the nerve (512, Figs. 27, 32, Paragraph 0117-0118, 0071) so that the one or more electrodes are in electrical communication with the nerve (512, Figs. 27, 32, Paragraph 0117-0120, 0071) comprises providing a gap (gaps between electrodes, 112a/5, Figs. 25-27,  electrodes do not conform to nerve and thus form gaps, 100, Figs. 27, 32). between the one or more electrodes and the nerve (512, Figs. 27, 32, Paragraph 0117-0120, 0071) within the channel. However, Zilberman et al. does not specifically disclose wherein the nerve is a vagus nerve. Kowalczewski teaches a method of implanting a nerve cuff (152, 154, Fig. 17-18, Abstract) having a leadless microstimulator (160, 150, Fig. 17-18, Paragraph 0051) in communication with a vagus nerve (18, Fig. 17, Paragraph 0053), the method comprising exposing the vagus nerve (Paragraph 0016, 0007-0008, 0053);  placing a cuff body (152, 154, Fig. 17-18) around the vagus nerve so that the vagus nerve (18, Fig. 17, Paragraph 0053, 0038) is within a channel of the cuff body (152, 154, Fig. 17-18); and positioning the leadless microstimulator within the cuff body (160, 150, within cuff body 152, 154, Fig. 17-18, Paragraph 0051, 0038, 0011), wherein the leadless microstimulator (160, 150, Fig. 17-18, Paragraph 0051) is positioned such that the one or more electrodes (161, 163, Fig. 17-18, 22, 24, Fig. 1-2) is in electrical contact with the vagus nerve (18, Fig. 17, Paragraph 0053, 0011, Abstract).  It would have been obvious to one having ordinary skill in the art at the time of the invention to implant the microstimulator within the cuff body around a vagus nerve, as taught by Kowalczewski, in the method disclosed by Zilberman et al., in order to provide electrical stimulation to the vagus nerve for treatments such as sleep apnea, as also taught by Kowalczewski (Paragraph 0053), or for therapy for other disorders targeting the vagus nerve.
Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zilberman et al. in view of Bluger (US Publication No. 2010/0241207).
Regarding Claims 22 and 23, Zilberman et al. discloses a method of implanting a leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) in communication with a nerve (512, Figs. 27, 32, Paragraph 0117-0118, 0071, Abstract), the method comprising: exposing the nerve  (512, Figs. 27, 32, Paragraph 0117-0119, 0067, 0013);  placing a cuff body (500, 502, 504, Figs. 25-29, 32) around a region of the nerve (Paragraph 0117-0119, 0067, 0013), wherein the cuff body includes a pocket (506, Figs. 25-26, Paragraph 0117-0118, 0013)  configured to enclose a leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119) within the cuff body (500, 502, 504, Figs. 25-29, 32) so that the nerve is surrounded by the nerve cuff (500, 502, 504, Figs. 25-29, 32)  when the microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) is within the nerve cuff (500, 502, 504, Figs. 25-29, 32); and securing the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119) within the cuff body (500, 502, 504, Figs. 25-29, 32) and around the nerve (512, Figs. 27, 32, Paragraph 0117-0120, 0071, Abstract), and so that the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067)  is in electrical contact with the nerve (512, Figs. 27, 32, Paragraph 0117-0120, 0071, Abstract) within the cuff body, wherein the leadless microstimulator 100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) is fully enclosed within the cuff body (500, 502, 504, Figs. 25-29, 32, Paragraph 0117-0120),  so that the cuff body prevents leakage of current out of the cuff during operation of the microstimulator (electrically insulated cuff, Paragraph 0117, 0126, stimulation vectors 548, 550, Fig. 32 only within cuff body, Paragraph 0122). Zilberman et al does not specifically disclose wherein the cuff body is an oversized cuff body, wherein the oversized cuff body only loosely surrounds the nerve after securing the cuff body around the nerve.  However, Bluger teaches a method of implanting a microstimulator (Paragraph 0058-0059) comprising placing a cuff body (10, Fig. 2B, Paragraph 0052) around a region of the nerve (30, Fig. 2B, Paragraph 0004, 0052, 0059), wherein the cuff body is an oversized cuff body (10, Fig. 2B, Paragraph 0055), wherein the oversized cuff body only loosely (Paragraph 0055-0056) surrounds the nerve (30, Fig. 2B, Paragraph 0004, 0052, 0056, 0059) after securing the cuff body around the nerve (Paragraph 0004, 0052, 0056, 0059).  It would have been obvious to one having ordinary skill in the at the time of the invention to configure the cuff body to be an oversized cuff body, wherein the oversized cuff body only loosely surrounds the nerve after securing the cuff body around the nerve, as taught by Bluger, in the method disclosed by Zilberman et al., in order to prevent pressure damage to the nerve as also taught by Bluger (Paragraph 0015-0016), and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
The previous 35 USC 102(e) and Double Patenting rejections as made in the previous Non-Final Rejection Office Action mailed 31 December 2020 have been withdrawn due to the Applicant’s amendments to Claims 13-17 and 19-20, and the addition of new Claims 21-23 in the Response filed 17 May 2021. However, new Double Patenting, 35 US 112(b)/pre-AIA  second paragraph, 35 USC 102(b), and 35 USC 103(a) rejections have been made above necessitated by the Applicant’s amendments 
The Applicant argues (Pages 5-7 of Response) that the previously cited US Patent No. 9,700,716 (with respect to the Double Patenting rejections) and the Kowalczewski reference (with respect to the 35 USC 102(e) rejections) do not disclose the newly added limitations to Claims 13-17 and 19-20 and new Claims 21-23, particularly wherein the cuff body includes a pocket configured to hold a leadless microstimulator within the cuff body, and wherein the cuff body prevent leakage of current out of the cuff. However, these arguments are considered moot due to the new grounds of rejection made above under 35 USC 102(b) and 35 USC 103(a) with respect to the newly relied upon Zilberman et al. and Bluger references, which teach the newly added limitations to Claims 13-17 and 19-20, and with respect to US Patent 10,220,203 (see Double Patenting Rejection above).  Therefore, Claims 13-17 and 19-23 are rejected as described in detail above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Cohen (US Publication No. 2006/0136024) discloses a nerve cuff for providing stimulation to a nerve (Abstract, Paragraph 0051-0055) configured to reduce current leakage from the cuff (Paragraph 0414). 
Whitehurst (US Publication No. 2007/0021800) discloses a nerve cuff for providing stimulation to a nerve (Abstract, Paragraph 0012, 0090) comprising a pocket (130, Fig. 3A-B) within the cuff to hold a microstimulator (100, Fig. 3A-B) which is configured to reduce leakage current (Paragraph 0047). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 





Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792